Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 16, 2022 has been entered. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 16, 2022. Claims 1, 3, 8-12, 14-15, 18, 20, 22, 27 and 30-40 are pending and currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 8-12, 14-15, 18, 20, 22, 27 and 30-40 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 

To expediate examination, the base claim 1 is broadly interpreted as reading on any human monoclonal antibodies against JCV and/or BKV antigens, based on an interpretation that the “polypeptide sequence which is heterologous to at least one of the six CDRs” of claim 1(1) encompasses CDR sequences of the claimed antibodies. Base claim 8 is interpreted similarly. 
Moreover, these claims are directed to a “human monoclonal antibody or an antigen- binding fragment thereof” or nucleic acids encoding them. The specification defines the term “human monoclonal antibody” as following (see e.g. PGPub [0148] and [0149]):
Thus, in accordance with the present invention the terms "human monoclonal antibody", "human monoclonal autoantibody", "human antibody" and the like are used to denote an polyomavirus, polyomavirus VP1, and/or polyomavirus VP1 VLP-binding molecule, preferably of the type of JCV and/or BKV which is of human origin, i.e. which 
Antibodies derived from human immunoglobulin libraries or from animals transgenic for one or more human immunoglobulins and that do not express endogenous immunoglobulins, as described infra and, for example in, U.S. Pat. No. 5,939,598 by Kucherlapati et al., are denoted human-like antibodies in order distinguish them from truly human antibodies of the present invention.

The above definition appears to define the term “human monoclonal antibody” by origin rather than by structure (i.e. the amino acid sequence) of the antibody. However, on the other hand, the claims also encompasse unlimited changes in amino acid sequences (see discussions above). Therefore, it is not clear how to determine if an antibody or antigen binding thereof which is significantly changed from one of human origin is still a “human antibody”. E.g., it not clear if an antibody of human origin is changed by replacing the entire framework regions with those of a non-human antibody is still called a “human antibody”. For further example, according to the definition it is not clear if a binding fragment of an antibody of mouse origin which is identical to a mutated binding fragment of an antibody of human origin reads on the claimed invention. Accordingly, it is not clear what the metes and bounds of the claims are.
To expediate examination, the limitation of “human monoclonal antibody or antigen-binding fragment thereof” is considered as reading on any monoclonal antibody that can be obtained experimentally by modifying an antibody of human origin. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

Claims 1, 3, 8-12, 14-15, 18, 20, 22, 27 and 30-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material "requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiefs, 984 F.2d at 1171, 25 USPQ2d at 1606).  In AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014), the Court ruled that “[W]ith the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).”

The specification teaches identification of antibodies from immune repertoires obtained from healthy donors or patients recovered from PML and PML-IRIS by screening for memory B cells against VP1. The specification teaches that positive hits were counter-screened to exclude clones cross-reacting with unrelated targets and selective VP 1-reactive B-cells were subjected to cDNA cloning of IgG heavy and light chains and sub-cloned in expression constructs by using lg-framework specific primers for human variable heavy and light chain families in combination with human J-H segment-specific primers; the amino acid and DNA sequences of the resulting antibodies are provided in Table II; those antibodies were tested for their binding specificity and binding efficiency on JCV VP1, JCV VP1 VLP, BKV VP1 and BKV VP1 VLP; to test the binding of antibody hits to the Virus-Like Particles (VLPs), the refolding of VP1 proteins were set up (see Example 2); Human VP1-specific antibodies showed high affinity to their targets, within the picomolar range; they were either JCV specific (see Example 4) or also cross-reactive towards VP1 protein from BKV (see Example 5); some of the antibodies were binding VP1 protein from both viruses but with a 
The art relating to antibodies recognizes that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity that is characteristic of the parent immunoglobulin. It is expected that all the heavy chain and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc. Natl. Acad. Sci. U.S.A., 1982, 79:1979-1983). Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein (i.e. a monoclonal antibody) resulted in the loss of antigen-binding function. The teachings in the art therefore indicate that the presence of both the heavy and light chain variable 
Accordingly, the specification discloses a panel of specific monoclonal antibodies that bind to VP1 protein of JCV and/or BKV with specific variable regions of VH and VL. However, the specification does not provide guidance on how these critical sequences can be modified by amino acid substitution, addition or deletion without changing the antigen binding properties of the original antibodies. Therefore, the specification does not provide sufficient information to support that Applicant is in possession of a generic human monoclonal antibody capable of bind a generic polyomavirus and/or antigen thereof, as claimed.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1, 3, 8-12, 14-15, 18, 20, 22, 27 and 30-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Based upon an analysis with respect to the claims as a whole, these claims are determined to be directed to a natural product. 
A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a "product of nature" exception.

Accordingly, these claims are not eligible for patenting under 35 USC § 101 as well as section 33(a) of the America Invents Act as being directed to or encompassing a natural product existing in human organism.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 8-12, 14, 18, 22, 27 and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. (J. Neurovirol. 18(Suppl 1): S125, Abstract P256 (2012), submitted in IDS filed on June 5, 2020), in view of Vaughan et al. (Nat Biotechnol. 1998 Jun;16(6):535-9, submitted in IDS filed on June 5, 2020).
These claims are directed to a human antibody or an antigen-binding fragment thereof capable of binding to a polyomavirus JCV and/or BKV and/or antigen thereof, or a polynucleotide encoding such. As indicated in the 112(b) rejection above, the limitation of “human monoclonal antibody or antigen-binding fragment thereof” is considered as reading on any monoclonal antibody that can be obtained experimentally by modifying an antibody of human origin.
Youssef et al. teaches studies on binding and neutralizing properties on monoclonal antibodies specific for JCV VP1 protein and that the discovery of an antibody that is successfully able to neutralize a wide range of JCV genotypes may provide potential treatment for PML. See the Abstract.
However, Youssef is silent on if the monoclonal antibodies are human antibodies or binding fragments thereof, it does not teach polynucleotides encoding the monoclonal antibodies.
Vaughan et al. teaches that although rodent Mabs are readily generated, their widespread use as therapeutic agents has been hampered because they are recognized as foreign by the patient, that clinical Mabs should be as human as possible and results with some of the more recently developed chimerized and humanized Mabs 
It would have been prima facie obvious for one of ordinary skill in the at the time of invention to apply the engineering techniques taught in Vaughan et al. to the Mabs of Youssef et al. One would have been motivated to do so, e.g., to humanize the antibodies for potential application in therapeutics in humans. There is a reasonable expectation of success that the mouse antibodies in Youssef et al. can be humanized by the method taught in Vaughan et al.  Here, the humanized MAbs can be considered as being experimentally obtained from an antibody of human origin - the antibody providing the human framework regions is an antibody of human origin and it is modified by switching the CDRs or variable regions with a mouse Mab.  
Regarding claims 22 and 27, these two claims specify intention for use of the claimed antibodies. The intention for use does not change the structure and property of the antibody as claimed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. (J. Neurovirol. 18(Suppl 1): S125, Abstract P256 (2012), submitted in IDS filed on June 5, 2020) in view of Vaughan et al. (Nat Biotechnol. 1998 Jun;16(6):535-9, submitted in IDS filed on June 5, 2020), as applied above, and further in view of Orba et al. (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 285, NO. 2, pp. 1544 –1554, January 8, 2010. Of record in previous Office actions).

Relevance of Youssef and Vaughan is set forth above. However, they are silent on labeling an antibody.
Orba teaches a study involving assays for JCV viral antigens. See e.g. Abstract. It teaches labelling of antibodies in the detection processes. E.g., it teaches that, for flow cytometric analysis of TAg or VP1 expression, cells were washed with PBS containing 1% bovine serum albumin and then incubated for 2 h at room temperature with fluorescein isothiocyanate (FITC)-conjugated antibodies to TAg (pAb108, BD Biosciences) and antibodies to VP1 and allophycocyanin-labeled secondary antibodies. See e.g. page 1545, left column, para 4.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to label the antibodies against polyomavirus VP1 protein suggested by combined teachings of Pastrana, Youssef and Vaughan to use them in similar studies as disclosed in Orba. There is a reasonable expectation that the antibodies can be labeled as the labelling technologies are present and known in the field at the time of invention, as disclosed in Orba.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. (J. Neurovirol. 18(Suppl 1): S125, Abstract P256 (2012), submitted in IDS filed on June 5, 2020), in view of Vaughan et al. (Nat Biotechnol. 1998 Jun;16(6):535-9, submitted in IDS filed on June 5, 2020), as applied above, further in view of Gorelik et al. (US 2013/0183289 A1, published on Jul. 18, 2013, PCT filed Sept. 13, 2008. Of record in previous Office actions).

Relevance of Youssef and Vaughan is set forth above. However, they are silent on if a neutralizing antibody can be combined with an immunomodulatory agent in a composition.
Gorelik teaches an invention relating to compositions, methods, and kits for treating subjects infected by or at risk of infection with a DNA virus ( e.g., a JC Virus or a BK virus) to prevent or treat DNA virus associated conditions (e.g., PML) in subjects that are immunocompromised. See Abstract. It teaches inhibition of JC virus infection with various immune modulating agents as well as neutralizing anti-JCV antibodies. See e.g. [0178] and Table 2.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the polyclonal anti-JCV antibodies of Gorelik with the monoclonal JCV neutralizing antibodies of Youssef in the studies of treatment of JCV infections, as disclosed in Gorelik. It would also have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the JCV antibodies and some of other immune modulating agents disclosed in Gorelik. One would have been motivated to do so to evaluate the efficacies of the JCV neutralizing antibodies of Youssef as well as antibody-immune modulating agent combinations in the treatment of JCV infection in studies disclosed in Gorelik.   

Conclusion
No claims are allowed.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648